        Case: 3:18-cv-00110-bbc Document #: 43 Filed: 06/05/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JAMES L. KIRK,
                                                                  ORDER
                           Plaintiff,
                                                                 18-cv-110-bbc
              v.

TAMMI MAASSEN, W. BRAD MARTIN,
DEBRA TIDQUIST, CHERYL MARSOLEK
AND GEORGIA KOSTOHYZ,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff James Kirk filed this lawsuit pro se, contending that he has been denied

adequate treatment for a serious heart condition while incarcerated at the Jackson

Correctional Institution. I granted plaintiff leave to proceed on claims under the Eighth

Amendment, and recruited counsel to represent him. Now plaintiff’s counsel has filed an

amended complaint. Dkt. #42. Because plaintiff is incarcerated, the amended complaint

must be screened under 28 U.S.C. § 1915A. The amended complaint organizes and clarifies

plaintiff’s allegations and claims, but it does not appear to add any new allegations or claims.

Therefore, plaintiff may continue proceeding on his Eighth Amendment claims against

defendants for the reasons set forth in the previous screening order. Dkt. #13.




                                               1
       Case: 3:18-cv-00110-bbc Document #: 43 Filed: 06/05/20 Page 2 of 2



                                        ORDER

      IT IS ORDERED that plaintiff James L. Kirk is GRANTED leave to proceed on his

claims under the Eighth Amendment that defendants W. Brad Martin, Debra Tidquist,

Cheryl Marsolek, Georgia Kostohyz and Tammi Maassen have failed to provide him

adequate medical treatment for his serious heart condition.

      Entered this 5th day of June, 2020.

                                         BY THE COURT:

                                           /s/
                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            2
